DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/505228, which claims priority to Japanese application  2018-144797, filed 08/01/2018. Claims 1-20 are pending and considered below. 
Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or make obvious the device of claim 1 that includes two inductors in separate metal levels and that do not overlap from a plan view on a semiconductor substrate, and further are connected to circuits driven by different voltages. 
Claims 2-7 and 9-11 depend from claim 1 and carry the same novel features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20, directed to an invention that was not elected without traverse.  Accordingly, claims 12-20 have been cancelled.
Response to Arguments
Applicant correctly argues that the amendments to claims 2, 6 and 7 overcome the §112 rejections and objections to those claims, which are withdrawn.
Applicant has amended claim 1 and correctly argues that the art of record does not teach the limitation that the inductors are formed in separate metal layers in separate interlayer insulating films. The §102 and §103 rejection of claim 1 and its dependents is withdrawn.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JOHN A BODNAR/Examiner, Art Unit 2893